Citation Nr: 0637448	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-15 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 21, 2003 for 
additional compensation benefits based on dependents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1974.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran has been in receipt of a disability rating of 
30 percent or more for a service-connected psychiatric 
disorder since October 1974. 
 
2.  There is no evidence that the veteran was not competent 
to handle or receive VA benefits.

3.  The veteran submitted evidence regarding the existence of 
two dependent children on July 21, 2003.

4.  Prior to July 21, 2003, VA did not receive any 
communication from the veteran informing VA that the veteran 
was seeking additional compensation for two dependent 
children or that he had two dependent children.  

5.  The veteran's child dependents were not born until after 
the effective date of the liberalized law at issue (October 
1, 1978).  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
July 21, 2003 for additional VA disability compensation 
benefits for dependent children have not been met.  38 
U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.4, 3.114, 
3.204, 3.353, 3.400, 3.401 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).

Prior to October 1, 1978, the governing law provided that a 
veteran whose disability was rated not less than 50 percent 
was entitled to additional compensation for dependents.  38 
U.S.C. § 315 (1976).  However, effective October 1, 1978, 
Pub. L. 95- 479, a liberalizing law, provided that additional 
compensation for dependents would be payable to veterans with 
a combined disability evaluation of 30 percent or more.  38 
U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

If the payment of additional compensation is due to a change 
in the law or an administrative issue, the effective date of 
the increase shall be fixed in accordance with the facts, but 
shall not be earlier than the date of the change in the law.  
In no event shall the increase be retroactive for more than 
one year from the date of application for the increase or the 
date of administrative determination, whichever is earlier.  
See 38 U.S.C.A. § 5110(g).  If a claim is reviewed at the 
claimant's request more than a year after the effective date 
of the liberalizing law, benefits may be authorized for one 
year prior to the date of receipt of the request.  38 C.F.R. 
§ 3.114(a)(3); McCay v. Brown, 106 F.3d 1577, 1581 (Fed. Cir. 
1997).  However, in order to be eligible for this retroactive 
payment under 38 C.F.R. § 3.114, the evidence must show that 
the claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalized law at issue 
and that eligibility continued from that effective date to 
the date of the claim or administrative determination of 
entitlement (emphasis added).  38 C.F.R. § 3.114(a).   

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f).  

The effective date of the award of any benefit or increase by 
reason of birth of a child shall be the date of that event if 
proof is received by VA within one year from the date of 
birth.  38 U.S.C.A. § 5110(n).  Regarding additional 
compensation for dependents, the effective date will be the 
latest of the following dates: (1) date of claim; (2) date 
the dependency arises; (3) effective date of the qualifying 
disability rating provided evidence of dependency is received 
within a year of notification of such rating action; or (4) 
date of commencement of the veteran's award.  38 C.F.R. § 
3.401(b).  

The "date of claim" for additional compensation for 
dependents is the date of the birth of a child, if evidence 
of the event is received by the VA within a year of the 
event; otherwise, the date notice is received of the 
dependent's existence, if evidence is received within a year 
of notification of such rating action.  38 C.F.R.  
§ 3.401(b)(1). 

The regulations also provide that VA will accept the written 
statement of a claimant as proof of marriage, dissolution of 
a marriage, birth of a child, or death of a dependent for 
purposes of determining entitlement, provided the statement 
contains the date (month and year) and place of the marriage 
and the full name and relationship of the other person to the 
claimant.  38 C.F.R. § 3.204(a)(1).

The earliest that the actual award of compensation for a 
dependent child can occur is the first day of the month 
following the effective date.  38 C.F.R. § 3.31.

The veteran has received disability compensation for his 
service-connected psychiatric disorder since benefits were 
granted by way of a November 1974 rating decision.  The 
disability was evaluated as 30 percent disabling as of 
October 1974, 50 percent disabling as of June 1977, 30 
percent disabling as of March 1984, and finally 50 percent 
disabling from May 1986.  

As the veteran maintained a 30 percent rating for his 
disability, he is entitled to additional compensation for his 
two dependent children pursuant to 38 U.S.C.A. § 1115 and 38 
C.F.R. § 3.4(b)(2).  However, the veteran did not notify VA 
of the existence of his two dependent children until July 21, 
2003.  

The RO awarded the veteran additional compensation for his 
two children on July 23, 2003, effective from July 21, 2003, 
the date of notification of their existence.  Neither the 
veteran's notification of his dependents' existence to the VA 
in July 2003 (which may have been oral) or the subsequent RO 
award are present in the claims folder, although the RO has 
verified their existence by way of computer printouts present 
in the claims folder.  

In any event, the veteran asserts that he is entitled to 
additional compensation for his two dependent children from 
the dates of their respective births (September 11, 1992 and 
September 30, 1993), prior to the effective date assigned by 
the RO.

It is important to note that the veteran never specifically 
contends that he did not receive notice from the VA of the 
possibility of entitlement of additional compensation for his 
two dependent children.  Rather, he argues that due to his 
psychiatric condition he was not competent to take note that 
he could apply for VA benefits for his two children.  

In Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir.1999), 
cert. denied, 529 U.S. 1004 (2000), the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) stated that 
38 U.S.C.A. § 7722(d) (outreach services for VA) creates no 
enforceable rights for an applicant for benefits who did not 
receive assistance in presenting a claim and thus, there is 
no justification for circumventing the controlling effective 
date pursuant to 38 U.S.C. §  5110.  See Newport News 
Shipbuilding & Dry Dock Co. v. Garrett, 6 F.3d 1547, 1559 
(Fed Cir.1993) ("[t]he specific substantive section in issue 
here ... surely trumps other general goals of the overall 
statute to the extent that they are arguably inconsistent, 
particularly where the general goals are stated only in 
general, introductory and hortatory language....").  

Initially, in this case, the date for the award of additional 
compensation for dependents cannot be earlier than October 1, 
1978, the effective date of the liberalizing legislation, 
Pub. L. 95-479.  38 U.S.C.A. § 5110(g).

With regard to his competency argument, a May 1989 VA 
psychiatric examiner indicated that the veteran was competent 
to handle and receive benefits for VA purposes at that time, 
despite his 50 percent evaluation, providing evidence against 
his claim of highly probative value.  There is no other 
contrary evidence present in the claims folder.  Therefore, 
the veteran's argument that he was not competent to receive 
notice of entitlement to additional compensation for 
dependents is found to be without merit.  See 38 C.F.R. 
§ 3.353.  

Even if the veteran was unaware of the liberalizing law in 
question, the United States Court of Appeals for Veterans 
Claims (CAVC) has held that ignorance cannot be used as an 
excuse for failure to follow a promulgated regulation.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  See also 
Velez v. West, 11 Vet. App. 148, 156-57 (1998).  In Morris, 
the CAVC noted that the Supreme Court of the United States 
had held that persons dealing with the Government were 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  
Morris, 1 Vet. App. at 265.

The Board acknowledges the Court has defined a presumption of 
regularity to the effect that "[t]he presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties".  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)). While the Ashley case 
dealt with regularity in procedures at the Board, the Court 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), applied the 
presumption of regularity to procedures at the RO level, such 
as in the instant case.  

In any event, the veteran has not contended that he was not 
provided with notice of his right to apply for VA benefits 
for dependents.  He has only questioned his ability to 
comprehend that notice.  As noted above, the Board finds this 
specific claim to be without merit. 

There is no indication that the veteran or his representative 
submitted information regarding the birth of his dependents 
prior to the current effective date, July 21, 2003.  38 
C.F.R. § 3.204(a)(1).  Although the veteran's dependents were 
born in September 1992 and September 1993, the veteran did 
not provide the VA notice of the existence of his dependent 
children within one year of their births as required by 
applicable regulation.  38 C.F.R. § 3.401(b)(1).  
Consequently, an earlier effective date of September 1992 or 
September 1993 for dependent compensation is not warranted by 
law. Id.  

Finally, the Board has considered whether benefits may be 
retroactively authorized for one year prior to the date of 
receipt of the July 21, 2003 request, that is, back to July 
21, 2002.  38 C.F.R. § 3.114(a)(3); McCay, 106 F.3d at 1581.  
In this regard, the facts in this case show that the 
veteran's two dependents were born in the early 1990s, many 
years after the October 1978 effective date of the 
liberalized law at issue.  As such, the veteran did not meet 
the eligibility requirements (i.e., the existence of 
dependents) for the liberalizing law at issue at the time of 
its October 1978 effective date, as is required by regulation 
in order to be eligible for a retroactive payment.  38 C.F.R. 
§ 3.114(a).  Therefore, the effective date for his award 
remains July 21, 2003.        
  
An effective date earlier than July 21, 2003 for the 
veteran's appeal must be denied on the basis of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The actual award of compensation for his 
dependent children begins the first day of the month 
following the effective date, that is, August 1, 2003.  38 
C.F.R. § 3.31.  Accordingly, the appeal is denied.      

The provisions of the Veterans Claims Assistance Act (VCAA) 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter, as is the case here.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).  



ORDER

An effective date prior to July 21, 2003 for additional 
compensation benefits based on dependents is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


